DETAILED ACTION
Claims 8-17 and 21-30 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (15/896,582) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
Per MPEP 609.02(I) and (II)(A)(2), the examiner of a divisional application will consider information which has been considered by the Office in the parent application.  Therefore, information considered in parent application 15/896,582 has been considered during examination of the instant application.  However, if applicant wants said considered information to be printed on any patent resulting from the instant application, applicant must ensure that said information appears on either an IDS or an 892 in the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities:
In line 9, insert --and-- after the semicolon.
In the 3rd to last line, delete “and”.
Claim 10 is objected to because of the following informalities:
The grammar used in the last three lines make the claim difficult to read/understand.  The examiner recommends rewording to --…to identify a second plurality of each interval of the second plurality of s to a respective one of the plurality of vector elements.
Claim 17 is objected to because of the following informalities:
In line 2, delete “the”, as there is no basis for multiple “second tables”.
Claim 21 is objected to for similar reasons as claim 10.
Claim 26 is objected to because of the following informalities:
In line 2, replace “of instances of the second table” with --of second tables--.  As the examiner understands it, the second table is not instantiated multiple times, as each second table would be different so as to correspond to its unique transcendental function.
Claim 29 is objected to for similar reasons as claim 10.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such claim limitation(s) is/are:
In claim 8, “the compute engine…to identify at most one interval…responsive to the first instruction”.  The examiner has been unable to find sufficient structure in the specification.  Based on claim 9, it appears that range circuit 34 performs this function, but it is never explained what this circuit actually is.  As such, the examiner is unable to interpret this engine in accordance with 112(f), related 112(a)/(b) rejections appear below, and broadest reasonable interpretation (BRI) will be taken.
In claim 8, “the compute engine…to write an interval number…to a target memory location”.  For similar reasons as above, structure was not disclosed to perform this function.  As such, BRI applies and 112(a)/(b) rejections appear below.
In claim 21, “the compute engine…to identify a plurality…of intervals”.  For similar reasons as above, structure was not disclosed to perform this function.  As such, BRI applies and 112(a)/(b) rejections appear below.
In claim 25, “the compute engine…to evaluate the respective polynomial responsive to a second instruction”.  The examiner has been unable to find sufficient structure in the specification.  Based on paragraph [0007], it appears that compute circuit 30 performs this function, but it is never explained what this circuit actually is.  As such, the examiner is unable to interpret this engine in accordance with 112(f), related 112(a)/(b) rejections appear below, and BRI will be taken.
In claim 27, “the compute engine…to write a second interval number…”.  For similar reasons as above, structure was not disclosed to perform this function.  As such, BRI applies and 112(a)/(b) rejections appear below.
In claim 28, “a compute engine that executes a first instruction”.  For similar reasons as above, structure was not disclosed to perform this function.  As such, BRI applies and 112(a)/(b) rejections appear below.
In claim 28, “writing, by the compute engine, an interval number…to a target location”.  For similar reasons as above, structure was not disclosed to perform this function.  As such, BRI applies and 112(a)/(b) rejections appear below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions of claims 8, 21, 25, and 27-28.  All that is set forth are generic circuits, which cover any piece(s) of hardware and/or combination of hardware storing software.  Thus, the specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claims 21-27 and 29-30 are rejected due to their dependence on a claim lacking adequate written description.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 8, 21, 25, and 27-28, the “compute engine” limitations laid out above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  That is, as described above, applicant has only disclosed generic circuits, which would be general structure, not sufficient structure for purposes of 112(f) interpretation.  Therefore, the claims is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;  For instance, applicant could claim that the engine comprises a circuit to perform the claimed function (e.g. similar to claim 9, which does not invoke 112(f)). 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 21-27 and 29-30 are rejected due to their dependence on an indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-15 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargil et al., U.S. Patent Application Publication No. 2010/0115014 A1 (as cited by applicant and herein referred to as Hargil).
Referring to claim 9, Hargil has taught a compute engine comprising:
a) a first memory storing data, during use, that defines a plurality of intervals of values for an input value (see paragraph [0016], and note that there would be a memory for storing vector RL (e.g. the 128-bit register “m128Ranges” in the code in paragraph [0022]).  This memory contains data that defines intervals (e.g. at least interval2 from 10-29, interval3 from 30-49, interval4 from 50-69, and interval5 from 70-79, for inputs Xi of input vector X (paragraphs [0016]-[0020]))); and
b) a range circuit coupled to the first memory and, responsive to a range instruction issued to the compute engine (see the range detection instruction in paragraph [0016]), the range circuit is configured to identify at most one interval of the plurality of intervals that contains an input operand value of the range instruction (for each input in paragraph [0018], a corresponding interval is identified.  For instance, input ‘25’ corresponds to middle interval2.  Thus, ‘2’ is identified (paragraph [0019])), and the range circuit is further configured to write an interval number corresponding to the at most one interval to a target memory location of the range instruction  (see paragraph [0019].  The ‘2’ is written to target memory for input ‘25’), wherein a number of the plurality of intervals is inversely dependent on a data size of the input operand value (this is inherent based on paragraph [0015] (2nd to last sentence), the code in paragraph [0022], and FIG.5A, which shows how the comparison of inputs to range limits can occur.  That is, in the example given, there may be up to eight 16-bit input elements Xi a 128-bit register (e.g. FIG.5A, 501a).  Likewise, there are up to eight 16-bit range limit values stored in 128-bit register, which is a source register used by shuffle instruction (_mm_shuffle) to broadcast a current range limit value to another vector register identified as “range” (which would correspond to 510a in FIG.5A).  However, if the input data size increases to 32 bits (in another embodiment of Hargil), range limit values would also increase to 32 bits in size (based on one-to-one comparison of elements in FIG.5A), and, consequently, only four 32-bit input/range elements can be stored in each 128-bit register, thereby reducing the number of intervals (i.e., fewer intervals can be indicated with four range limit values versus eight range limit values).  An increase to 64-bit inputs would results in even fewer intervals.  Thus, the number of intervals is inversely dependent on a data size of the input values).
Referring to claim 10, Hargil has taught the compute engine as recited in claim 9 wherein the input operand value is a first vector element of a plurality of vector elements in an input vector to the range instruction, and wherein the range circuit is configured, in response to the range instruction, to identify a plurality of at most one intervals, wherein respective ones of the plurality of at most one intervals correspond to respective ones of the plurality of vector elements (see paragraphs [0016]-[0020].  A SIMD vector instruction would identify a plurality of intervals R for a corresponding number of inputs in input vector X).
Referring to claim 11, Hargil has taught the compute engine as recited in claim 10 wherein the input vector is stored in the first memory, during use (see FIG.5A, and note that the input vector is stored in a 128-bit vector register 501a in a register file, which also contains m128Ranges (for storing vector RL)).
Referring to claim 12, Hargil has taught the compute engine as recited in claim 9 wherein, in the event that none of the plurality of intervals contains the input operand value, the range circuit is configured to write a second interval number that does not correspond to any of the plurality of intervals (first, note that interval1 from 0-9 and interval6 from 80-255 are non-middle (edge/boundary) intervals, which are not considered part of the claimed plurality of intervals.  Alternatively, all intervals except for interval1 could be the plurality of intervals (i.e., non-first intervals), or all intervals except for interval6 could be the plurality of intervals (i.e., non-last intervals).  For each input in paragraph [0018], a corresponding interval is identified.  Input ‘8’, for instance, is not in any of the middle intervals (or non-first intervals), i.e., the plurality of intervals, because it appears within edge interval1.  Thus, a ‘1 is written to target memory (paragraph [0019]), where ‘1’ does not correspond to the middle intervals)).
Referring to claim 13, Hargil has taught the compute engine as recited in claim 9 wherein the data in the first memory comprises a table of boundary values, wherein adjacent ones of the boundary values in the table specify the plurality of intervals (see paragraphs [0016] and [0027]-[0032]).
Referring to claim 14, Hargil has taught the compute engine as recited in claim 13 wherein a lower bound of a first interval is inclusive included in the first interval, and wherein an upper bound of the first interval is exclusive of excluded from the first interval (see paragraphs [0016] and [0028].  One interval is defined by boundaries 10 and 30, where 10 is included in the interval and 30 is excluded from the interval).
Referring to claim 15, Hargil has taught the compute engine as recited in claim 9 wherein the first memory stores, during use, a second table having entries corresponding to each interval, wherein the interval number is an index into the second table.
Claims 28-29 are respectively rejected for similar reasons as claims 9-10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 21-23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hargil in view of Vick et al., U.S. Patent Application Publication No. 2013/0198495 (as cited by applicant and herein referred to as Vick).
Referring to claim 8, Hargil has taught a system comprising:
a) a processor (see FIG.1 and paragraphs [0005] and [0012]) configured to fetch a first instruction and to issue the first instruction (see paragraph [0020], lines 1-3) to a compute engine (an instruction is issued to logic (i.e., a “compute engine”) to execute the instruction); wherein:
a1) the compute engine includes a first memory storing data, during use, that defines a plurality of intervals of values (see paragraph [0016], and note that there would be a memory for storing vector RL (e.g. the 128-bit register “m128Ranges” in the code in paragraph [0022]).  This memory contains data that defines intervals (e.g. at least interval2 from 10-29, interval3 from 30-49, interval4 from 50-69, and interval5 from 70-79));
a2) the compute engine is configured to identify at most one interval of the plurality of intervals that contains an input operand value of the first instruction, responsive to the first instruction (for each input in paragraph [0018], a corresponding interval is identified.  For instance, input ‘25’ corresponds to middle interval2.  Thus, ‘2’ is identified (paragraph [0019]));
a3) the compute engine is configured to write an interval number corresponding to the at most one interval to a target memory location of the first instruction (see paragraph [0019].  The ‘2’ is written to target memory for input ‘25’); and
a4) wherein a number of the plurality of intervals is inversely dependent on a data size of the input operand value (this is inherent based on paragraph [0015] (2nd to last sentence), the code in paragraph [0022], and FIG.5A, which shows how the comparison of inputs to range limits can occur.  That is, in the example given, there may be up to eight 16-bit input elements Xi a 128-bit register (e.g. FIG.5A, 501a).  Likewise, there are up to eight 16-bit range limit values stored in 128-bit register, which is a source register used by shuffle instruction (_mm_shuffle) to broadcast a current range limit value to another vector register identified as “range” (which would correspond to 510a in FIG.5A).  However, if the input data size increases to 32 bits (in another embodiment of Hargil), range limit values would also increase to 32 bits in size (based on one-to-one comparison of elements in FIG.5A), and, consequently, only four 32-bit input/range elements can be stored in each 128-bit register, thereby reducing the number of intervals (i.e., fewer intervals can be indicated with four range limit values versus eight range limit values).  An increase to 64-bit inputs would results in even fewer intervals.  Thus, the number of intervals is inversely dependent on a data size of the input values).
b) Hargil has not explicitly taught the compute engine coupled to the processor.  Hargil has taught that a core “may include or otherwise be associated with” the logic (compute engine, or portion thereof) to perform the range detection (paragraph [0012]).  An alternative to “include” would seem to require some type of external logic, but the examiner concedes this is not explicitly recited.   However, an external engine (accelerator, co-processor, etc.) to which a processor/core can offload work is well known and accepted in the art.  For instance, Vick (paragraph [0030]) has taught a SIMD/vector co-processor to which vector instructions are offloaded for faster parallel operation (note that Hargil (paragraph [0017]) uses SIMD).  An environment including a non-SIMD processor with a SIMD co-processor is one of a small number of environments that could be used to carry out the operations of Hargil.  This would be obvious to try and would also amount to simply substituting Hargil’s environment with a processor-coprocessor environment.  In the end, the results are the predictably the same.  The same operations would be performed, but they would simply be offloaded to a component that specializes in such operations, for increased efficiency.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hargil to include the compute engine coupled to the processor.
Claims 21-23 and 27 are rejected for similar reasons as claims 10, 13-14, and 12, respectively.

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hargil in view of Moyer et al., U.S. Patent Application Publication No. 2009/0100247 A1 (as cited by applicant and herein referred to as Moyer).
Referring to claim 15, Hargil, as modified, has taught the compute engine as recited in claim 9 but has not explicitly taught wherein the first memory stores, during use, a second table having entries corresponding to each interval, wherein the interval number is an index into the second table.  However, Hargil has taught that stores coefficient data which is selected by a shuffle instruction based on an index.  One way to do this is shown by Moyer (FIG.8), which is an analogous system that estimates functions.  Moyer creates a lookup table by loading data into rA and rB.  The indices then index these registers to select the correct data for output.  As applied to Hargil, the coefficient data may be loaded into at least one register (second table) and would then be indexed by the interval numbers so as to select the corresponding values.  For instance, the coefficient ‘-2’ could be stored at location 3 of a register (second table), and when indexed by interval number ‘3’, the second table would output -2.  See paragraph [0019], [0029], and [0033].  Again, this is one known way to carry out a shuffle, and it would have been obvious to try with predictable results.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hargil such that the first memory stores, during use, a second table having entries corresponding to each interval, wherein the interval number is an index into the second table.
Referring to claim 17, Hargil, as modified, has taught the compute engine as recited in claim 15 but has not taught wherein the first memory stores, during use, a plurality of the second tables corresponding to a plurality of transcendental functions.  However, duplication of parts for duplicate effect is not a patentable distinction without some secondary consideration (e.g. unexpected result, commercial success, etc.).  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In this case, one may want to simulate multiple complex functions or one “big” function whose spline cannot fit into a single table.  Thus, multiple second tables would be required.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hargil such that the first memory stores, during use, a plurality of the second tables corresponding to a plurality of transcendental functions.

Claims 16 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hargil in view of Moyer and the examiner’s taking of Official Notice.
Referring to claim 16, Hargil, as modified, has taught the compute engine as recited in claim 15 wherein each entry in the second table stores a vector of coefficients for a polynomial, during use, and wherein the compute engine is configured to evaluate the polynomial responsive to a second instruction from the processor (see paragraphs [0027]-[0034] and note that, for each interval number, two coefficients are obtained.  For instance, for interval2, 0 and 20 are obtained (paragraph [0028]).  Thus, the second table can be said to store a vector including these two values that are accessed and stored in C1 and C2 in response to the shuffle instruction.  Ultimately, a second instruction is used to evaluate the polynomial for the corresponding spline coefficients (FIG.4).  While Hargil has not taught that the polynomial approximates a transcendental function within the corresponding interval, the examiner asserts that it is known to approximate transcendental functions using splines, a collection of polynomials that can approximate a more complicated function in a simpler manner.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hargil such that the polynomial approximates a transcendental function within the corresponding interval as part of a spline.
Claim 30 is rejected for similar reasons as claims 15-16.

Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hargil in view of Vick and Moyer.
Claims 24 and 26 are respectively rejected for similar reasons as claims 15 and 17.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hargil in view of Vick, Moyer, and the examiner’s taking of Official Notice.
Claim 25 is rejected for similar reasons as claim 16.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shalev, 10,915,494, has taught approximation of mathematical functions in a vector processor.  Specifically, claim 1 sets forth an instruction that returns a range in which an interval falls and an interval start value of the range.  A second instruction then reads coefficients of a polynomial corresponding to the range from a memory and the polynomial is evaluated based on those coefficients.  This document is particularly relevant to applicant’s claims.
Anderson, 2019/0196790, has taught an instruction for performing a reciprocal square root.  See paragraphs [0150]+.
Pineiro, 2014/0222883, has taught using a lookup table storing groups of polynomial coefficients for estimating a transcendental function.
Moyer, 2007/0255933, has taught a SIMD system with 64-bit vector registers where the size and number of elements in a 64-bit register may vary depending on the size field of an instruction, e.g. see paragraphs [0040] and [0042], and FIG.2, [ELEM_SIZE].
Macy, 2004/0054877 has taught a PSHUFB instruction that can broadcast one element of a source vector to all elements of a destination vector (see at least paragraphs [0040]-[0044].  This type of instruction would be used to perform the broadcast of range limit values in Hargil.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183